DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5 remain in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the term “layered shape” renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "shaped"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 5, the term “brush-like shape” renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "-liked shaped"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over WO-2018/008688 in combination with Sasamori (3,989,036) and Gao et al. “Investigation of permeation properties of liquids into HTV silicon rubber material”.  
WO-2018/008688 teaches a bioelectrode including a silicon rubber and silver powder disposed therein. (abstract).
WO-2018/008688 fails to teach immersing the silicon rubber having silver powder therein in an inorganic salt containing solution from 70C-180C.
Sasamori (3,989,036) teaches a similar electrode whereby the electrode is immersed in a chloride solution to form a silver chloride by reaction of the chloride with the silver resulting in a more stable material (abstract and col. 3, line 9 – col. 4, line 27).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified WO-2018/008688 process to include immersing the silver silicon rubber electrode in a chloride solution (claimed inorganic salt solution) as evidenced by Sasamori (3,989,036) with the expectation of producing an improved conductive electrode with AgCl particles therein.
WO-2018/008688 in combination with Sasamori (3,989,036) fail to teach the claimed immersion to be at 70C-180C.
Gao et al. “Investigation of permeation properties of liquids into HTV silicon rubber material” whereby silicon rubber is immersed in a chloride solution at temperatures of 70C-90C with improved permeation of the chlorine into the silicone rubber (abstract and pp 2431).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified WO-2018/008688 in combination with Sasamori (3,989,036) process to include the temperature of the chloride immersion solution to be greater than 70C and less than 180C as evidenced by Gao et al. “Investigation of permeation properties of liquids into HTV silicon rubber material” with the expectation of improved permeation of the chlorine and therefore, result in the formation of the more stable AgCl.
Regarding claim 2, Sasamori (3,989,036) teaches the claimed inorganic salt solution including potassium chloride, sodium chloride, and calcium chloride (pg. 3, lines 40-50) while Gao et al. “Investigation of permeation properties of liquids into HTV silicon rubber material” teaches sodium chloride (p. 2431).
Regarding claim 3, the Examiner acknowledges the references fail to teach the claimed pressures during immersion, the Examiner takes the position that one skilled in the art would recognize that reduced pressures would aid in the permeation of the chloride solution and therefore be a matter of design choice by one practicing in the art with the expected results of forming the stable AgCl is less time.
Regarding claims 4 and 5, the Examiner acknowledges the references fail to teach the shape of the electrode to be layered or brush like shape, the Examiner takes the position that these shapes are well known in the art of electrode manufacture and would have been within the skill of one practicing in the art to produce and desired shape absent a showing of unexpected results directly garnered from the shape of the electrode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715